Citation Nr: 9931210	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-23 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for ulcers.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The appellant served on active duty from November 1950 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1997 by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT


1. Service connection for ulcers was last denied by the RO in 
July 1987, and the appellant was notified of that decision 
in August 1987.  He submitted a Notice of Disagreement in 
September 1987 and a Statement of the Case was issued 
later in September 1987.  The appellant failed to perfect 
his appeal and the July 1987 decision became final.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for a ulcers 
while new, in that it has not been previously considered 
by VA, is not material to the incurrence of ulcers during 
service.



CONCLUSION OF LAW

The July 1987 decision by the RO denying the appellant's 
claim for service connection for ulcers is final; evidence 
submitted since that decision does not constitute new and 
material evidence which allows the Board to reopen and review 
the appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for ulcers, the Board considers 
all evidence submitted by the appellant or obtained on his 
behalf since the last final denial in order to determine 
whether this claim must be reopened and readjudicated on it's 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In this 
case, service connection for ulcers was denied by the RO in 
July 1987.  At that time, the rating board noted that the 
appellant's service medical records, except for the service 
discharge examination, were unavailable.  The service 
separation examination dated in October 1953 noted that the 
appellant had some stomach pain with complaints of being 
easily upset when around people.  It was further noted that 
the appellant had not had any stomach pains since 1951.  
There was no additional evidence of stomach problems until 
1961 at which time the appellant was treated for a duodenal 
ulcer.  The rating board concluded that ulcer disease had not 
been shown during service or within the initial post-service 
year. 

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of ulcer 
disease during service.  Evidence submitted or obtained in 
support of the appellant's petition includes the VA 
outpatient treatment reports dated from 1974 to 1983 and also 
in 1995, a VA hospitalization report covering the period from 
October 7th, to November 27th, 1974, a VA examination report 
dated in October 1996 and a private hospitalization report 
dated in June 1957.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for ulcer disease.  However, the VA hospitalization report 
dated in 1974 and the VA outpatient treatment reports dated 
in 1995 reflect treatment for unrelated disorders and as 
such, are not relevant to the issue at hand in this case.  
Furthermore, although the VA outpatient treatment reports 
dated from 1974 to 1983 reflect treatment for various 
gastrointestinal disorders, and the VA examination report 
dated in October 1996 reflects a diagnosis of a history of 
duodenal ulcer, these reports provide no competent basis to 
relate the presence of any chronic stomach disorder to the 
appellant's period of active duty and are also found to be 
immaterial to the issue at hand.  Finally, while the private 
hospitalization report dated in 1957 reflects treatment for a 
"gastric ulcer," and such treatment pre-dates the evidence 
previously of record, it still fails to provide any competent 
basis to relate the presence of any ulcer disease at that 
time to the appellant's period of active duty or any 
gastrointestinal symptomatology reported therein.  
Accordingly, this evidence is also deemed to be immaterial to 
the issue at hand in this case.  

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for ulcers is not found to be so significant, 
either by itself or in connection with evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In the absence of any additional new and material evidence, 
the claim for service connection for ulcers is not reopened.



ORDER

New and material evidence not having been submitted, the 
claim for service connection for ulcers is not reopened.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

